DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on  12/27/2019,  03/30/2020, 09/24/2020,  11/20/2020, 05/07/2021, and 08/24/2021 have been considered. Initialed copies of forms 1449 are enclosed herewith.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the generic placeholder word “unit” or “module” coupled with functional language without reciting sufficient structure to achieve the function are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim limitation “a detection module” and “a shielding module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” or “unit” coupled with functional language “configured to detect” and “configured to shield” respectfully; without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 7-13 and 16-18 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure of the limitations:
“a detection module”: structure element (detection module 32) depicted in Fig. 2.
“a shielding module”: structure element (shielding module 34) shown in Fig. 2.  
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements  “detection module” and “shielding module” found in claims 7-13 and 16-18 are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
As set forth above, the “detection module” and “shielding module” are found its structures to be general-purpose detecting “box 32 and 34”. However, as held by the courts, when the disclosed structure of a means plus function limitation is a computer programmed to carry out an algorithm, the disclosed structure is not the general-purpose control box, but rather that special purpose computer programmed to perform the disclosed algorithm. See, for instance, In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) or In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994)(en bane). Therefore, in cases that involve a special purpose computer, the Federal Circuit has consistently required that the specification must disclose an algorithm for performing the claimed function. See, for instance, Aristocrat, 521 F.3d at 1333, 96 USPQ2d at 1239.
Accordingly, to claim a means for performing a specific computer-implemented function (in the instant case, to detect a predetermined operation and to shield a motor control signal) and then to disclose only a general-purpose box as the structure (i.e. no specific algorithm structure) amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.
As the instant specification fails to disclose the necessary algorithm for performing the claimed function, the claim is rejected as indefinite, as per Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242. Mere reference to a general-purpose computer without providing an explanation of the appropriate programming necessary to perform the claimed function is not an adequate disclosure of the corresponding structure to satisfy the requirements of 35 USC l 12(b).
Accordingly, the claim limitation is considered indefinite, as the metes and bounds of the limitation cannot be ascertained due to the lack of a disclosed algorithm for performing the function of the control unit claimed in means plus function form. 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims
contains subject matter which was not described in the specification in such a way as to
reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness. The rejection is made because an indefinite, unbounded limitation would cover all structure that performs the claimed function. Because the specification has not clearly set forth the requisite algorithm allowing the processor (“a detection module” and “a shielding module”) to perform the claimed function that would not allow one having ordinary skill in the art to make or use the apparatus with the corresponding functionality, this indicates that applicant has not provided sufficient disclosure to show possession of the invention.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 3445697 A) in view of Dugas (US 20080105483 A1).
Re. claims 1 and 7, Dugas figures 1-9 disclose an apparatus and a method for processing a motor control signal, comprising: 
detecting a predetermined operation, wherein the predetermined operation comprises that a rider leaves an electric vehicle (¶. [0043]); and 
shielding a motor control signal which is input via a speed control component of the electric vehicle (Dugas teaches “the controller detects a sequence error, as shown in step 319, and the controller preferably remains in "ready" condition, as shown in step 301. In an alternative embodiment, the controller returns to a deactivated condition after the error is processed,” ¶. [0058] it does not teach the motor control signal which is input via a speed control component of the electric vehicle. Dugas teaches wherein the deactivation signal can be “the stopping of the electrical current” (¶. [0047]) as a speed component by the controller to deactivate the propulsion system ¶. [0022]).  
Hence, it would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Dugas to shield a motor control signal via a speed control component of the electric vehicle in case of seat sensor error in order to avoid “to help ensure that the rider is in a position to control the vehicle when started and/or that the rider actually intends to power the motor initially when the motor-power control is activated, to improve the safety of the operator and bystanders.” ¶. [0007]
	Re. Claims 2 and 9,  Dugas discloses wherein detecting that the rider leaves the electric vehicle comprises at least one of the followings: 
detecting that a bearing state at a predetermined position of the electric vehicle is a predetermined state ¶. [0043]; and 
detecting that a kickstand of the electric vehicle has been placed down (see side stand 31 in Fig. 1 and ¶. [0039]).
Re. Claims 3 and 10,  Dugas discloses wherein detecting that the bearing state at the predetermined position of the electric vehicle is the predetermined state comprises at least one of the followings: 
detecting that a press-down pressure acting on a seat cushion of the electric vehicle is smaller than or equal to a first preset value; detecting that a press-down pressure acting on a foot rest of the electric vehicle is smaller than or equal to a second preset value (see seat sensor 36); and detecting that a cadence of a pedal of the electric vehicle is smaller than or equal to a fourth preset value (see a center stand sensor 37 operably connected to the center stand 33). 
Dugas discloses a pressure sensor detecting pressure on a seat cushion of the electric vehicle; however, it does not teach the detected pressure is a pressure value of a tire of the electric vehicle. Hence, it would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Dugas to implement the same pressure sensor to detect a pressure value of a tire of the electric vehicle as an operation parameter to be processed by the controller. 
Re. claims 6 and 12,  Dugas discloses controlling an indicator lamp of the electric vehicle to emit lighting in a predetermined display manner (see messaging unit 7), wherein the indicator lamp is located preferably located on or proximal to the handle bar 16 (¶. [0032]). Dugas discloses the claimed invention except for indicator lamp not located where a dash board is located.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the indicator lamp in other positions, except for a position where a dash board is located, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Re. claims 13-20,  Dugas discloses wherein the scooter 10 includes a controller 40, such as a computer processor or other electronic component, that can transmit, receive, and process signals as known in the art (¶. [0038]).
8.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 3445697 A) in view of Dugas (US 20080105483 A1) in view of Sugioka et al. (US 5690186 A).
Re. claims 4 and 8, Dugas discloses shielding a motor control signal which is input via a speed control component of the electric vehicle (Dugas teaches “the controller detects a sequence error, as shown in step 319, and the controller preferably remains in "ready" condition, as shown in step 301. In an alternative embodiment, the controller returns to a deactivated condition after the error is processed,” ¶. [0058] it does not teach the motor control signal which is input via a speed control component of the electric vehicle. Dugas teaches wherein the deactivation signal can be “the stopping of the electrical current” (¶. [0047]) as a speed component by the controller to deactivate the propulsion system ¶. [0022]).  
Dugas does not disclose in response to determining that a duration for which the predetermination operation lasts exceeds a fifth preset value, shielding the motor control signal which is input via the speed control component of the electric vehicle.
Sugioka teach in response to determining that a duration for which the predetermination operation lasts exceeds a fifth preset value (the absent driver timer is used for measuring the time during which the driver does not occupy the seat. The period of time during which the driver has not occupied the seat is compared to an unoccupied seat state permissible time determined in advance at S13), shielding the motor control signal which is input via the speed control component of the electric vehicle (With the motor driving enablement flag reset, the supply of power to the motor 6 is terminated at the following step S7).
Hence, it would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Dugas with the teaching of Sugioka to implement a duration for which the predetermination operation lasts exceeds a fifth preset value to help ensure whether or not  the rider is in a position to control the vehicle.
Allowable Subject Matter
9.	Claims 5 and 11 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846